In two consolidated actions, one by Sappah Shovel Service, Inc., inter alia to foreclose a mechanic’s lien and the other by Maggiolo Corporation to recover a balance for work, labor and services, etc., in -which two of the defendants interposed interpleader and third-party complaints against plaintiff Sappah, defendants appeal from a judgment of the Supreme Court, Rockland County, entered May 27, 1965 in favor of plaintiffs upon their respective complaints and dismissing the interpleader and third-party complaints, after a nonjury trial (the judgment was amended by a later order). Judgment (as amended) affirmed, with one bill of costs payable to plaintiffs jointly. In our opinion, the decision of the learned trial court, contained sufficient ultimate facts to satisfy the requirements of CPLR 4213 (suba. [b]). In addition, we have examined the various other contentions raised by appellants and find no basis for disturbing the awards. Beldock, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.